Citation Nr: 0844238	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-03 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to an initial compensable evaluation for left 
inguinal hernia with subsequent repair.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel



INTRODUCTION

The veteran had active duty service from September 1973 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

On a VA Form 9 which was received at the Board in February 
2005, the veteran indicated that he desired to attend a 
hearing to be conducted by a Veteran's Law Judge at his local 
RO.  The same month, he submitted a statement indicating that 
he no longer desired a hearing.  

The issue of entitlement to service connection for residuals 
of a left knee injury is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The service-connected left inguinal hernia with subsequent 
repair is manifested by complaints of pain but without 
evidence of recurrence and without evidence of the 
requirement to wear an appliance.  


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for a left inguinal hernia with subsequent repair 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008). The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008. The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim. See 
38 C.F.R. § 3.159(b)(1).)

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  For an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008). Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  In this regard, the 
veteran was furnished with a letter satisfying the VCAA 
notice requirements with respect to his claim for service 
connection in May 2004.  In addition, to whatever extent the 
decision of the Court in Dingess requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran has been 
provided the criteria for rating his hernia, and an 
opportunity to submit additional evidence and argument on the 
matter of the appropriate disability rating.  Since the claim 
for a higher initial rating is being denied, no effective 
date will be assigned, so that issue is moot.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as VA medical records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran was also afforded an 
appropriate VA examination in July 2004.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them a statement of the 
case and a supplemental statement of the case, which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. 

In March 2004, the veteran submitted an application, in part, 
for service connection for residuals of a left inguinal 
hernia.  In August 2004, the RO granted service connection 
for the disability and assigned a non-compensable disability 
evaluation.  The veteran has appealed the initial disability 
evaluation assigned by the RO.  

The rating criteria used for evaluation of inguinal hernias 
are set out under 38 C.F.R. § 4.114, Diagnostic Code 7338.  
Under this Diagnostic Code, a noncompensable evaluation is 
warranted for a small reducible inguinal hernia; for one that 
is without true hernia protrusion; and for any preoperative 
inguinal hernia that is remediable.  A 10 percent evaluation 
is appropriate for a recurrent postoperative hernia that is 
readily reducible and well supported by a truss or belt.  A 
30 percent evaluation is appropriate for a small recurrent 
postoperative hernia, or an un-operated irremediable hernia, 
that is not well supported by truss or is not readily 
reducible.  A 60 percent evaluation is appropriate for a 
large postoperative recurrent hernia that is considered 
inoperable, that is not well supported under ordinary 
conditions, and that is not readily reducible.  

In the current case, the Board finds that a compensable 
evaluation for the inguinal hernias is not warranted at any 
time during the appeal period.  

A June 2003 clinical record reveals the veteran underwent 
repair of right and left inguinal hernias.  In July 2003, it 
was noted that the veteran was doing well and the hernia 
repairs were solid.  

A VA examination of the disability was conducted in July 
2004.  At that time, the veteran reported that his left 
inguinal hernia did not interfere with what the veteran did 
daily, but he was cautious about what he did with regard to 
strenuous work.  He was employed as a police officer.  He 
reported an occasional minor ache in the left side which 
occurred every few weeks.  He did not take any medication for 
the disability.  Physical examination revealed well healed 
scars over the left inguinal area.  No recurrence of a hernia 
was found on examination and there was also no evidence of 
any malignancies.  It was noted that the veteran did not use 
any devices.  The diagnosis was previous left inguinal hernia 
repair with subsequent repair the preceding year with 
occasional mild muscle strain of the left inguinal area with 
no recurrence of any acute hernia at the time of the 
examination.  The examiner specifically noted that the 
veteran's left inguinal hernia repair did not cause any 
functional impairment.  

There is no competent evidence of record documenting that the 
veteran's hernia was recurrent or that it required a truss or 
belt or that it was not readily reducible.  In fact, the most 
recent evidence of record demonstrates that he does not have 
a left inguinal hernia.

The Board notes that it has been several years since the 
veteran's VA examination.  There is no indication, however, 
that the service-connected disability had increased in 
severity since the time of the July 2004 VA examination.  The 
veteran's subsequent statements (and one from his spouse) 
indicate that he experiences intermittent pain but do not 
indicate that the frequency had increased since the time of 
the VA examination.  The veteran's statements also do not 
indicate that he has started to wear a truss or a belt due to 
the left inguinal hernia.  There has been no allegation of an 
increase in symptomatology.  A new VA examination is not 
required.  See VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination).  

The Board notes that the veteran has a scar associated with 
the inguinal hernia repair.  Examination has revealed the 
scar to be small, well-healed, and non-tender.  The Board 
consequently finds that there is no basis on which to award a 
separate compensable evaluation for the scar.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802-7805 (2007); Esteban v. Brown, 
6 Vet. App. 261 (1994). 

The veteran has argued that, at times, pain from the hernia 
negatively impacts his marital relationship with his wife 
when they are intimate.  However, there is no evidence to 
indicate that the veteran has loss of use of a creative organ 
as a result of the hernia.  Compensation based on loss of use 
of a creative organ is not warranted.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's disabilities now cause or have in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.  The veteran has 
reported that the pain from the hernia caused him to stop 
working on a side job hanging drywall.  There is no 
indication, however, that the service-connected disability 
resulted in any significant impairment in his primary job as 
a policeman.  There is no evidence that the service-connected 
disability resulted in any hospitalization during the appeal 
period other than as a result of the hernia repair which 
occurred in June 2003.  The Board finds this does not equate 
to frequent hospitalizations.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against the claim.  It follows that there is not 
a state of equipoise of the positive evidence with the 
negative evidence to permit favorable a determination 
pursuant to 38 U.S.C.A. § 5107(b).


ORDER

An initial compensable evaluation for left inguinal hernia 
with subsequent repair is denied.  


REMAND

The veteran has claimed entitlement to service connection for 
residuals of a left knee injury.  There is medical evidence 
of record dated after the veteran's discharge which documents 
current problems with the left knee.  The claim was denied by 
the RO in August 2004 as the service treatment records were 
negative for complaints of, diagnosis of, or treatment for 
any problems with the left knee.  

In July 2005, the veteran submitted statements from his 
mother and brother, both of which indicate that they were 
informed by the veteran in approximately July 1974 that he 
had been in a motorcycle accident.  He reported that he was 
treated for bruises and abrasions over his body, but 
particularly on his legs and arms.  The authors also reported 
that the veteran had indicated he had had continuous knee 
pain since the accidents.  

The statements which were received in July 2005 have not been 
reviewed by the RO and they were not accompanied by any 
waiver of review by the RO.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
invalidated the regulations which empowered the Board to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  
Under the circumstances, the case must be returned to the RO 
for preliminary RO review and preparation of a supplemental 
statement of the case that considers the new evidence if the 
benefit sought is not granted on the record.

In addition to the foregoing, the Board is of the opinion 
that a VA examination would be probative in ascertain the 
etiology of any current left knee disability.  While the 
veteran indicated in a January 2005 statement that he was 
unable to remember the name of the hospital that he was 
transported to for treatment, as noted above, statements from 
his brother and mother support his contention that he had 
reported to him that he had been involved in an motorcycle 
accident.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
the Court held that VA must provide a medical examination 
when there is: (1) competent evidence of a current disability 
or persistent recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  In this case, the 
veteran has been diagnosed with left knee disability.  
Furthermore, statements from the veteran and his family 
members show that he was involved in a motorcycle accident 
during service that injured his left knee.  The Board notes 
that the veteran has not undergone a VA examination.  
Therefore, a medical examination is required.  See McLendon.

Furthermore, the veteran has not been provided with adequate 
notice required under the VCAA as it pertains to his claim 
for service connection.  In this regard, the Board observes 
that the veteran has not been informed of how VA determines 
effective dates or assigns disability ratings.  On remand, 
the RO should ensure that the veteran is provided appropriate 
notice as required under 38 C.F.R. § 3.159(b) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be provided all notice required 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008), to 
include notice as to the elements of 
service connection (and specifically that 
service connection requires a 
relationship between a current disability 
and military service), notice as to the 
disability-rating and effective-date 
elements of his claims in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006)

2.  The RO/AMC should schedule the 
veteran for a VA examination to determine 
the etiology of all current left knee 
disabilities.  The examiner should 
determine the most likely etiology of any 
left knee disability found. The examiner 
should specifically comment as to whether 
it is as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
left knee disability present is related 
to service or whether such etiology is 
unlikely (i.e., less than a 50-50 
probability).  The claims folder should 
be made available to the examiner.  It is 
requested that reasoning be afforded in 
support of any opinion provided.

3.  Thereafter, the RO/AMC should review 
the claims file, to include all evidence 
received since the July 2005 supplemental 
statement of the case, and determine if 
entitlement to service connection for 
residuals of a left knee injury is 
warranted.  If the benefit remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


